                                                          IT IS ORDERED

                                                          Date Entered on Docket: August 25, 2021




                                                          ________________________________
                                                          The Honorable David T. Thuma
                                                          United States Bankruptcy Judge
______________________________________________________________________

                            UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF NEW MEXICO

  In re:

  THOMAS FRANCIS YOUNG and                                           Case No. 20-11844-t7
  CONNIE ANGELINA YOUNG,                                             Chapter 7

           Debtors.
     ORDER GRANTING CHAPTER 7 TRUSTEE’S APPLICATION TO EMPLOY
  BK GLOBAL REAL ESTATE SERVICES AND BARKER REALTY COMPANY, L.L.C.
               (ALEX NETTEY) AS REAL ESTATE BROKERS
           This matter came before the Court on Chapter 7 Trustee’s Application to Employ BK

  Global Real Estate Services and Barker Realty Company, L.L.C. (Alex Nettey) as Real Estate

  Brokers, filed July 23, 2021 (Doc. No. 283) (the “Application”).          Having considered the

  Application, the record, and the requirements set forth in the Bankruptcy Code and Bankruptcy

  Rules, and being otherwise sufficiently advised;

           THE COURT FINDS:

           A.     On September 23, 2020 (the “Petition Date”), Thomas Francis Young and Connie

  Angelina Young (together, the “Debtors”) commenced the above-captioned case by filing a

  voluntary petition for relief under chapter 11 of the Bankruptcy Code. On June 4, 2021, this Court

                                                     1

  Case 20-11844-t7       Doc 305     Filed 08/25/21      Entered 08/25/21 14:43:01 Page 1 of 5
entered a Stipulated Order Converting Case to Proceeding Governed by and Administered Under

Chapter 7 of the Bankruptcy Code (Doc. No. 234), converting this case to one under Chapter 7 of

the bankruptcy code. Yvette J. Gonzales was appointed as the Chapter 7 Trustee. On June 7, 2021,

Yvette J. Gonzales was removed from the case and Daniel A. White (the “Trustee”) was

substituted as Chapter 7 Trustee.

       B.      By the Application, the Trustee requests approval to employ BK Global Real Estate

Services (“BK Global”) and Barker Realty Company, L.L.C. (Alex Nettey) (“Barker”) (together,

“Brokers”), and RMF as real estate brokers in connection with the sale of the Property (as defined

in the Motion). BK Global would also assist the Trustee in negotiating a carve-out from MTGLQ

sufficient to pay the administrative expenses associated with a sale of the Property, as well as

generate additional funds for the bankruptcy estate;

       C.      Brokers would provide general real estate brokerage services, including but not

limited to: listing the Property, marketing the Property, and producing necessary paperwork to

effectuate the sale of the Property. The terms of Brokers’ employment by the Trustee are set forth

more specifically in the Listing Agreement (the “Agreement”), attached to the Application as

Exhibit 1, and in paragraph 7 below. The Agreement provides for Brokers to be paid brokerage

compensation of 6% of the final sale price, plus applicable New Mexico gross receipts tax. The

Listing Agreement further provides that if the buyer of the Property does not employ a broker,

Brokers will split their commission 4% to RMF and 2% to BK Global. The Listing Agreement

further provides that, in the event the buyer of the Property employs a broker, Brokers will split

their 4% commission such that the buyer’s broker receives a commission of 2% on the total sale

price RMF receives 2%, plus applicable gross receipts tax, and BK Global receives 2%;




                                                2

Case 20-11844-t7       Doc 305      Filed 08/25/21     Entered 08/25/21 14:43:01 Page 2 of 5
       D.        By the Application, the Trustee seeks Court permission to pay Brokers

compensation as set forth in the Agreement upon the sale of the Property;

       E.        BK Global Real Estate Services (“BK Global”) provides services to trustees as

BK Global has expertise and experience in assisting the trustee in negotiating with secured

creditors to accomplish the following:

                i.      Sell the Real Property under 11 U.S.C. § 363(b) to whichever party the

Chapter 7 Trustee determines to have made the best qualified offer with the sale approved by the

Court, pursuant to 11 U.S.C. § 363;

               ii.      Obtain release of the senior mortgage and waive all of its claims against the

estate with respect to the Real Property (including any deficiency claims resulting from the

proposed sale);

              iii.      Work with the secured mortgage holder to enter into an agreement for an

11 U.S.C. § 506 surcharge to pay all of the closing expenses associated with the § 363 sale,

including the payment of a six percent (6%) real estate brokerage commission and reimbursement

of their out-of-pocket expenses to BK Global and any associated real estate professional, paid from

the proceeds of the sale, and provide a meaningful carveout for the benefit of the Bankruptcy

Estate; and

              iv.       Make certain the amount of the carveout is clearly set out in the motion to

sell the Real Property pursuant to 11 U.S.C. § 363,

       F.        Brokers will not be entitled to any fees if the first mortgage holder does not grant

its consent, or the Court does not grant the motion to approve the sale of the Real Property;




                                                  3

Case 20-11844-t7         Doc 305     Filed 08/25/21     Entered 08/25/21 14:43:01 Page 3 of 5
        G.     The Trustee’s employment of Brokers is in the best interest of the estate. Brokers

will most likely to be able to list and sell the Property more quickly, efficiently, and at a higher

price than the Trustee would be able to on his own;

        H.     On July 23, 2021, the Trustee served notice of filing the Application (the “Notice”),

pursuant to Fed. R. Bankr. P. 2002, to all creditors and other parties in interest as shown on the

mailing matrix maintained by the Court, specifying an objection period of twenty-one (21) days

from the date of mailing, plus (3) days based upon service by mail, for a total of twenty-four (24)

days;

        I.     On July 23, 2021, the Trustee filed the Notice with the Court (Doc. No. 284);

        J.     The Notice was appropriate in the particular circumstances;

        K.     The deadline to object to the Application, including three days added under Fed. R.

Bankr. P. 9006(f), expired on or before August 16, 2021;

        L.     No objections to the Application were filed, timely or otherwise;

        M.     The Application is well taken and should be granted as provided herein; and

        N.     No just reason exists to delay entry hereof.

        IT IS THEREFORE ORDERED:

        1.     The employment of BK Global and Barker as Brokers for the sale of the Property

is hereby approved, pursuant to 11 U.S.C. § 327(a) as an administrative expense, in accordance

with the terms and conditions set forth in the Listing Agreement.

        2.     The Trustee is authorized to pay Brokers compensation as set forth in the

Agreement without further Court order or notice to parties.

                                    ### END OF ORDER ###




                                                 4

Case 20-11844-t7       Doc 305      Filed 08/25/21     Entered 08/25/21 14:43:01 Page 4 of 5
Submitted by:

ASKEW & WHITE, LLC

By: s/ submitted electronically
    Daniel A. White
    1122 Central Ave. SW, Suite 1
    Albuquerque, NM 87102
    (505) 433.3097 (phone)
    (505) 717.1494 (fax)
   dwhite@askewwhite.com
Attorneys for the Chapter 7 Trustee




                                            5

Case 20-11844-t7     Doc 305     Filed 08/25/21   Entered 08/25/21 14:43:01 Page 5 of 5
